                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 1 of 32 Page ID #:22094




                                   1                                 UNITED STATES DISTRICT COURT
                                   2                                CENTRAL DISTRICT OF CALIFORNIA

                                   3
                                   4
                                   5       Paul Stockinger et al,                       2:17-cv-00035-VAP-KSx
                                   6                         Plaintiff,                   Order DENYING Motion to Certify
                                   7                         v.                            Class (Dkt. 202) and DENYING
                                                                                          Motions to Exclude Expert Opinions,
                                   8       Toyota Motor Sales, U.S.A., Inc.,              Reports, and Testimony (Dkts. 231–
                                   9                         Defendant.                                  235).
                                 10
Central District of California
United States District Court




                                  11
                                 12
                                 13           Before the Court is a Motion to Certify Class (the “Motion”) filed by
                                 14    Plaintiffs Paul Stockinger, Elizabeth Stockinger, Gailyn Kennedy, Basudeb Dey,
                                 15    Normal Beil, Yvette Alley, and Eliezer Casper (collectively, “Plaintiffs”) on behalf
                                 16    of themselves and all others similarly situated. (Dkt. 202). Defendant Toyota
                                 17    Motor Sales, U.S.A., Inc. (“Defendant”) filed its opposition on October 21, 2019
                                 18    (Dkt. 213), and Plaintiffs replied on December 12, 2019 (Dkt. 226). The parties
                                 19    have also filed several motions to exclude, in whole or in part, the expert opinions,
                                 20    reports, and (the “Motions to Exclude”). (Dkts. 231-235). After considering all
                                 21    papers filed in support of, and in opposition to, the Motion, the Court DENIES the
                                 22    Motion.
                                 23
                                 24                                       I. BACKGROUND
                                 25           Plaintiffs filed this lawsuit over three years ago, and the parties are familiar
                                 26    with its history and facts. Plaintiffs are purchasers of Defendant’s cars, crossovers,

                                                                                  1
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 2 of 32 Page ID #:22095




                                   1   and sports utility vehicles who allege their vehicles’ heating, ventilation, and air
                                   2   conditioning (“HVAC”) systems emitted “noxious and foul odors” and blew
                                   3   airborne mold into the passenger compartments of their vehicles. (Dkt. 204-1 at
                                   4   11).
                                   5
                                   6          The vehicles in question incorporate HVAC systems supplied by a single
                                   7   manufacturer, DENSO Corporation (id. at 15), and include 84 distinct models: the
                                   8   AC2 Class Vehicles, which use a DENSO AC2 HVAC module, include the 2009-
                                   9   2015 Sienna, 2007-2015 Lexus ES 350, 2007-2015 Avalon, 2013-2015 Avalon HV,
                                 10    2009-2015 Venza, 2008-2015 Highlander, 2013-2014 Lexus ES 300h, 2008-2014
Central District of California
United States District Court




                                  11   Lexus RX 350, and 2010-2014 Lexus RX 450 (id. at 12 n.3); and the AC3 Class
                                 12    Vehicles, which use the DENSO AC3 HVAC module, include the 2009-2015
                                 13    Corolla, 2010-2015 Prius, 2012-2015 Prius V, and 2006-2015 RAV4 (id. at 13 n.4)
                                 14    (together, the AC2 Class Vehicles and AC3 Class Vehicles are referred to herein as
                                 15    the “Class Vehicles”).
                                 16
                                 17           Despite this range of makes, models and production years, Plaintiffs allege a
                                 18    common defect in the HVAC systems of all Class Vehicles systems is responsible
                                 19    for the odors Plaintiffs experienced and that Defendant “knew of the defect and,
                                 20    rather than remedy the defect, actively concealed its existence.” (Id. at 15).
                                 21    Specifically, Plaintiffs argue that design of the HVAC systems “allows condensing
                                 22    water to accumulate and allows naturally present organic contaminants to be
                                 23    trapped, kept moist and cultivate organic matter such as microbes, bacteria, mold
                                 24    and fungus.” (See Dkt. 204-25 at 28). Defendant’s concealment of the defect,
                                 25    Plaintiffs allege, “subject[ed] Plaintiffs and [putative class] members . . . to odors
                                 26

                                                                                  2
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 3 of 32 Page ID #:22096




                                   1   and health hazards and caus[ed] them to suffer economic damages, including
                                   2   overpayment for the Class Vehicles.” (Dkt. 204-1 at 11).
                                   3
                                   4          Following this Court’s ruling on Defendant’s motion to dismiss (Dkt. 50)
                                   5   and consolidation of the instant lawsuit with a related case (Dkt. 104), the following
                                   6   claims remain: (1) violations of the California Consumers Legal Remedies Act
                                   7   (“CLRA”), (2) fraud under the laws of California, Oklahoma, Florida, Virginia, and
                                   8   Washington, (3) negligent misrepresentation under the laws of Oklahoma, Florida,
                                   9   and Virginia, (4) breach of implied warranty under the Magnuson-Moss Warranty
                                 10    Act, 15 U.S.C. § 2301, et seq., and the laws of California, Oklahoma, Florida, and
Central District of California
United States District Court




                                  11   Virginia, (5) and violations of the consumer protection statutes of Florida, Virginia,
                                 12    and Washington (see Dkt. 204-1 at 23).
                                 13
                                 14           Plaintiffs seek to certify the following ten classes:1
                                 15              1. Nationwide AC2 Class: All persons or entities who purchased, leased,
                                 16                  or own an “AC2 Class Vehicle” equipped with a DENSO AC2 HVAC
                                 17                  module.
                                 18              2. NationwideAC3 Class: All persons or entities who purchased, leased,
                                 19                  or own an “AC3 Class Vehicle” equipped with a DENSO AC3 HVAC
                                 20                  module.
                                 21
                                 22       1
                                            Plaintiffs’ Reply seeks to change the parameters of proposed classes to exclude
                                          (1) persons or entities who purchased Class Vehicles other than for personal, family,
                                 23
                                          or household purposes (Dkt. 228-1 at 18 n.13) and (2) all persons and entities who
                                 24       did not purchase or lease their Class Vehicle from a Toyota or Lexus authorized
                                          dealership or who own a Class Vehicle not purchased from a Toyota or Lexus au-
                                 25       thorized dealership (id. at 21 n.17). As the Court explained in its Minute Order
                                          Denying Defendant’s Motion for Leave to File Surreply, however, the Court de-
                                 26       clines to consider new evidence or arguments raised in reply. (See Dkt. 248 at 2).

                                                                                    3
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 4 of 32 Page ID #:22097




                                   1           3. California AC2 Sub-Class: All persons or entities who purchased or
                                   2              leased an AC2 Class Vehicle in the State of California and all persons
                                   3              or entities in the State of California who purchased, leased or own an
                                   4              AC2Class Vehicle.
                                   5           4. California AC3 Sub-Class: All persons or entities who purchased or
                                   6              leased an AC3 Class Vehicle in the State of California and all persons
                                   7              or entities in the State of California who purchased, leased or own an
                                   8              AC3Class Vehicle.
                                   9
                                               5. Song-Beverly AC2 Sub-Class: All persons or entities who purchased
                                 10
Central District of California
United States District Court




                                                  or leased an AC2 Class Vehicle in the State of California.
                                  11
                                 12            6. Song-BeverlyAC3 Sub-Class: All persons or entities who purchased

                                 13               or leased an AC3 Class Vehicle in the State of California.

                                 14            7. OklahomaAC3 Sub-Class: All persons or entities who purchased or
                                 15               leased an AC3 Class Vehicle in the State of Oklahoma and all persons
                                 16               or entities in the State of Oklahoma who purchased, leased or own an
                                 17               AC3Class Vehicle.
                                 18            8. Florida AC2 Sub-Class: All persons or entities who purchased or
                                 19               leased an AC2 Class Vehicle in the State of Florida and all persons or
                                 20               entities in the State of Florida who purchased, leased or own an AC2
                                 21               Class Vehicle.
                                 22
                                               9. Virginia AC2 Sub-Class: All persons or entities who purchased or
                                 23
                                                  leased an AC2 Class Vehicle in the Commonwealth of Virginia and all
                                 24
                                                  persons or entities in the Commonwealth of Virginia who purchased,
                                 25
                                                  leased or own an AC2 Class Vehicle.
                                 26

                                                                              4
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 5 of 32 Page ID #:22098




                                   1                10. Washington AC2 Sub-Class: All persons or entities who purchased or
                                   2                   leased an AC2 Class Vehicle in the State of Washington and all
                                   3                   persons or entities in the State of Washington who purchased, leased
                                   4                   or own an AC2 Class Vehicle.
                                   5
                                   6   (Id. at 12–13). Plaintiffs ask the Court to certify these classes under Federal Rule of
                                   7   Civil Procedure 23(b)(3) or, in the alternative, Rule 23b(2), appoint Plaintiffs as
                                   8   class representatives for the putative classes, and appoint Kessler Topaz Meltzer &
                                   9   Check, LLP as Lead Class Counsel and Capstone Law, APC as Class Counsel. (Id.
                                 10    at 14–15).
Central District of California
United States District Court




                                  11
                                 12                             II.     MOTIONS TO EXCLUDE
                                 13           Before addressing the merits of the certification motion, the court must
                                 14    consider the parties’ challenges to expert testimony. Federal Rule of Evidence 702
                                 15    governs the admissibility of expert testimony and states:
                                 16
                                                    “A witness who is qualified as an expert by knowledge, skill,
                                 17
                                                    experience, training, or education may testify in the form of an
                                 18                 opinion or otherwise if:
                                 19                  a) the expert’s scientific, technical, or other specialized
                                                         knowledge will help the trier of fact to understand the evi-
                                 20                      dence or to determine a fact in issue;
                                 21                  b) the testimony is based on sufficient facts or data;
                                                     c) the testimony is the product of reliable principles and meth-
                                 22
                                                         ods; and
                                 23                  d) the expert has reliably applied the principles and methods
                                 24                      to the facts of the case.”

                                 25
                                 26

                                                                                   5
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 6 of 32 Page ID #:22099




                                   1          Rule 702 emphasizes the Court’s “gatekeeping” obligation to “ensure that
                                   2   any and all scientific testimony or evidence admitted is not only relevant, but
                                   3   reliable.” Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 589 (1993); see
                                   4   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147–49 (1999) (expanding Daubert to
                                   5   all expert testimony). The trial court must make “a preliminary assessment of
                                   6   whether the reasoning or methodology underlying the testimony is scientifically
                                   7   valid and of whether that reasoning or methodology properly can be applied to the
                                   8   facts in issue.” Daubert, 509 U.S. at 592–93. The Supreme Court has held that
                                   9   “the trial judge must have considerable leeway in deciding in a particular case how
                                 10    to go about determining whether particular expert testimony is reliable.” Kumho
Central District of California
United States District Court




                                  11   Tire, 526 U.S. at 152. In the Ninth Circuit, Rule 702 “contemplates a broad
                                 12    conception of expert qualifications.” Hangarter v. Provident Life & Accident Ins.
                                 13    Co., 373 F.3d 998, 1015 (9th Cir. 2004) (quoting Thomas v. Newton Int’l Enters., 42
                                 14    F.3d 1266, 1269 (9th Cir. 1994)). “When an expert meets the threshold [for
                                 15    admissibility] . . . the expert may testify and the jury decides how much weight to
                                 16    give that testimony.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010). The
                                 17    party offering the expert bears the burden of establishing that Rule 702 is satisfied.
                                 18    Keegan v. Am. Honda Motor Co., 284 F.R.D. 504, 515 (C.D. Cal. 2012) (citations
                                 19    omitted).
                                 20
                                 21           The weight a court accords expert testimony in class certification involves an
                                 22    inquiry related to but distinct from admissibility. Sali v. Corona Reg’l Med. Ctr.,
                                 23    909 F.3d 996, 1005–6 (9th Cir. 2018) (citation and subsequent history omitted). In
                                 24    the Ninth Circuit, “a district court is not limited to considering only admissible
                                 25    evidence in evaluating whether Rule 23’s requirements are met. . . . Instead, an
                                 26    inquiry into the evidence’s ultimate admissibility should go to the weight that

                                                                                  6
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 7 of 32 Page ID #:22100




                                   1   evidence is given at the class certification stage.” Id. Thus, at the class certification
                                   2   stage, a court may find important evidence that is inadmissible, and equally may
                                   3   attach little or no importance to admissible testimony.
                                   4
                                   5          The parties have lodged five motions to exclude expert testimony—two filed
                                   6   by Defendant and three by Plaintiffs. (Dkts. 231–235). To resolve the instant
                                   7   Motion for Class Certification, the Court need only reach Defendant’s motion to
                                   8   exclude or give no weight to the opinion, reports, and testimony of Steven
                                   9   Parkhurst.
                                 10
Central District of California
United States District Court




                                  11   A.     Plaintiffs’ Expert: Steven Parkhurst
                                 12           In support of their Motion, Plaintiffs proffer the expert report of Steven
                                 13    Parkhurst, an industrial hygienist and environmental scientist. (Dkt. 204-27).
                                 14    Parkhurst opines that “the conditions in the HVAC systems of the Class Vehicles
                                 15    support microbial growth, resulting malodors, and health hazards.” (Id. at 16). He
                                 16    further states that “[t]he musty odor detected by Class Vehicle occupants is a
                                 17    metabolic by-product that microorganisms release during reproduction or active
                                 18    growth.” (Id. at 5). Defendant challenges the admissibility of Parkhurst’s report,
                                 19    arguing Parkhurst’s failure to test any Class Vehicles “creates too great an analytical
                                 20    gap between the actual facts and Parkhurt’s opinions.” (Dkt. 233-1 at 6). In the
                                 21    alternative, Defendant urges the Court to give Parkhurst’s report no weight,
                                 22    insisting his opinions are “too conclusory and unsupported by any actual analysis of
                                 23    class vehicles.” (Id. at 7).
                                 24
                                 25           Insofar as Parkhurst states certain general opinions—i.e., that the design of
                                 26    the HVAC systems “are consistent with the sentinel criteria . . . requisite for micro-

                                                                                  7
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 8 of 32 Page ID #:22101




                                   1   organism growth and resulting odors” and that airborne micro-organisms “may lead
                                   2   to hazardous health effects” (Dkt. 204-27 at 7, 14)—there is no evidence his
                                   3   testimony fails to satisfy Daubert, and Defendant makes no such argument.
                                   4   Defendant attacks Parkhurst’s conclusions concerning the actual conditions in Class
                                   5   Vehicles, arguing there is a difference between conditions that may support mold
                                   6   growth and the actual existence of mold. (See, e.g., Dkt. 233-1 at 12 (“Parkhurst’s
                                   7   opinion is not reliable, because he has not tested any vehicle to ascertain that those
                                   8   conditions actually occur in any Class Vehicle. Parkhurst never inspected any
                                   9   HVAC systems or any class vehicles to observe the existence or amount of any
                                 10    accumulated moisture; the existence, amount, or duration of any microbial growth;
Central District of California
United States District Court




                                  11   or the presence of MVOCs, much less levels sufficient to create a health hazard.”
                                 12    (emphasis omitted)).
                                 13
                                 14           Defendant’s insistence that Parkhurst “has no factual basis to support his
                                 15    conclusion about Class Vehicles” (Dkt. 233-1 at 12) goes too far. A witness may
                                 16    rely on the admissible findings of other experts, and here Parkhurst bases much of
                                 17    his testimony on the report of Murat Okçuoğlu, an automotive engineering expert
                                 18    for Plaintiffs who analyzed the design of the HVAC systems in the Class Vehicles.
                                 19    (See Dkt. 204-27 at 12–14). Defendant does not challenge Mr. Okçuoğlu’s report.
                                 20    Parkhurst also considered air and surface samples collected from six Class Vehicles
                                 21    by defense expert Jeffrey Hicks. (Id. at 14–16).
                                 22
                                 23           Parkhurst’s failure to examine any Class Vehicles does, however, inform the
                                 24    Court’s assessment of how much weight to accord his opinions, which the Court
                                 25    finds are entitled to little weight. Parkhurst’s reasoning is almost entirely
                                 26    theoretical: it focuses on how the design of the HVAC systems could lead to mold

                                                                                  8
                                 Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 9 of 32 Page ID #:22102




                                   1   growth, and mold growth could result in health hazards. This hypothetical analysis
                                   2   may be sound so far as it goes, but it does little to answer whether the HVAC
                                   3   systems at issue here in fact develop malodorous and dangerous mold. Where
                                   4   Parkhurst opines on actual conditions in Class Vehicles, there is little to link his
                                   5   opinions with his analysis. He states that mold may flourish in certain conditions
                                   6   and those conditions appear to exist in Class Vehicles; from that he concludes the
                                   7   odors Plaintiffs allegedly experienced were caused by mold from defective HVACs.
                                   8   The gaps in Parkhurst’s reasoning are not saved by his review of Hicks’s data, as he
                                   9   draws conclusions from a handful of outliers and ignores the majority of the
                                 10    sampling. (See Dkt. 204-27 at 14–16). Parkhurst’s opinion that the alleged HVAC
Central District of California
United States District Court




                                  11   defect results in health hazards is particularly unsupported, and Plaintiffs offer no
                                 12    evidence of putative class members suffering harm to their health due to the alleged
                                 13    defect. The Court thus declines to credit his conclusions. See also Triton Energy
                                 14    Corp. v. Square D Co., 68 F.3d 1216, 1222 (9th Cir. 1995) (“Triton’s entire case
                                 15    rests precariously on the opinion of its expert, Douglas Bennett, who never
                                 16    examined the allegedly defective circuit breaker. This substantially impaired his
                                 17    ability to express a reliable expert opinion based upon specific facts. Therefore, we
                                 18    find that Bennett's expert opinion and the inferences Triton seeks to draw from it are
                                 19    not of sufficient quantum or quality . . ..”).
                                 20
                                 21           Accordingly, the Court DENIES Defendant’s motion to exclude Parkhurst’s
                                 22    opinions, reports, and testimony, but gives little weight to such evidence.
                                 23
                                 24                                III.    LEGAL STANDARD
                                 25           “Class actions have two primary purposes: (1) to accomplish judicial
                                 26    economy by avoiding multiple suits, and (2) to protect rights of persons who might

                                                                                    9
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 10 of 32 Page ID
                                                                      #:22103



                                  1     not be able to present claims on an individual basis.” Longest v. Green Tree
                                  2     Servicing LLC, 308 F.R.D. 310, 320 (C.D. Cal. 2015) (citing Crown, Cork & Seal
                                  3     Co. v. Parker, 462 U.S. 345 (1983)). Federal Rule of Civil Procedure 23 governs
                                  4     class actions. A district court may certify a class only if
                                  5
                                                  “(1) the class is so numerous that joinder of all members is im-
                                  6
                                                  practicable; (2) there are questions of law or fact common to the
                                  7               class; (3) the claims or defenses of the representative parties are
                                                  typical of the claims or defenses of the class; and (4) the repre-
                                  8               sentative parties will fairly and adequately protect the interests
                                  9               of the class.”

                                 10
Central District of California
United States District Court




                                 11     Fed. R. Civ. Proc. 23(a). In addition, a district court must also find that at least one

                                 12     of the following three conditions is satisfied:

                                 13
                                                  “(1) the prosecution of separate actions would create a risk of:
                                 14               (a) inconsistent or varying adjudications, or (b) individual adju-
                                                  dications dispositive of the interests of other members not a
                                 15
                                                  party to those adjudications; (2) the party opposing the class has
                                 16               acted or refused to act on grounds generally applicable to the
                                                  class; or (3) questions of law or fact common to the members of
                                 17               the class predominate over any questions affecting only individ-
                                 18               ual members, and a class action is superior to other available
                                                  methods for the fair and efficient adjudication of the contro-
                                 19               versy.”
                                 20
                                 21     Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011) (quoting Fed. R. Civ.
                                 22     Proc. 23(b)).
                                 23
                                 24            “Rule 23 does not set forth a mere pleading standard. A party seeking class
                                 25     certification must affirmatively demonstrate his compliance with the Rule—that is,
                                 26     he must be prepared to prove that there are in fact sufficiently numerous parties,

                                                                                   10
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 11 of 32 Page ID
                                                                      #:22104



                                  1     common questions of law or fact, etc.” Id. at 350. See also Zinser v. Accufix
                                  2     Research Institute, Inc., 253 F.3d 1180, 1186 (“the party seeking certification . . .
                                  3     bears the burden of showing she has met each of the four requirements of Rule
                                  4     23(a) and at least one of the requirements of Rule 23(b)”); Hanon v. Dataproducts
                                  5     Corp., 976 F.2d 497, 508 (9th Cir. 1992). The court can only certify a class if the
                                  6     court “is satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have
                                  7     been satisfied.” General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 160–
                                  8     61 (1982).
                                  9
                                 10                                     IV.     DISCUSSION
Central District of California
United States District Court




                                 11            Defendant does not contest that Plaintiffs have met the numerosity, typicality,
                                 12     or adequacy requirements of Rule 23(a), as evidenced by Defendant’s failure to
                                 13     address these issues in its opposition. Accordingly, the Court turns to the other
                                 14     requirements for class certification.
                                 15
                                 16       A. Commonality and Predominance
                                 17            Although commonality and predominance are distinct inquiries, they apply a
                                 18     similar test with different areas of scrutiny. “While Rule 23(a)(2) asks whether
                                 19     there are issues common to the class, Rule 23(b)(3) asks whether these common
                                 20     questions predominate. Though there is substantial overlap between the two tests,
                                 21     the 23(b)(3) test is ‘far more demanding,’ see Amchem Prods., Inc. v. Windsor, 521
                                 22     U.S. 591, 623–24 (1997), and asks ‘whether proposed classes are sufficiently
                                 23     cohesive to warrant adjudication by representation,’ id. at 623.” Wolin v. Jaguar
                                 24     Land Rover N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir. 2010).
                                 25
                                 26

                                                                                   11
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 12 of 32 Page ID
                                                                      #:22105



                                  1            Commonality requires “questions of law or fact common to the class.” Fed.
                                  2     R. Civ. P. 23(a)(2). The commonality requirement is liberally construed, and the
                                  3     existence of even a single common legal and factual issues is sufficient to satisfy it.
                                  4     See Dukes, 564 U.S. at 359; see also Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019
                                  5     (9th Cir. 1998) (“The commonality preconditions of Rule 23(a)(2) are less rigorous
                                  6     than the companion requirements of Rule 23(b)(3). Indeed, Rule 23(a)(2) has been
                                  7     construed permissively.”). As the Ninth Circuit has noted: “All questions of fact
                                  8     and law need not be common to satisfy the rule. The existence of shared legal
                                  9     issues with divergent factual predicates is sufficient, as is a common core of salient
                                 10     facts coupled with disparate legal remedies within the class.” Hanlon, 150 F.3d at
Central District of California
United States District Court




                                 11     1019. The common contention “must be of such a nature that it is capable of
                                 12     classwide resolution—which means that determination of its truth or falsity will
                                 13     resolve an issue that is central to the validity of each one of the claims in one stroke.
                                 14     What matters to class certification . . . is not the raising of common ‘questions’—
                                 15     even in droves—but rather, the capacity of a class-wide proceeding to generate
                                 16     common answers apt to drive the resolution of the litigation.” Dukes, 564 U.S. at
                                 17     350 (citations and quotation marks omitted).
                                 18
                                 19            Rule 23(b)(3) requires “that questions of law or fact common to class
                                 20     members predominate over any questions affecting only individual members.” Fed.
                                 21     R. Civ. P. 23(b)(3). If “common questions present a significant aspect of the case
                                 22     and they can be resolved for all members of the class in a single adjudication,” then
                                 23     adjudication on a representative basis is appropriate. Hanlon, 150 F.3d at 1022
                                 24     (citing Amchem Products, 521 U.S. 591). “In essence, this Court must determine
                                 25     whether common evidence and common methodology could be used to prove the
                                 26     elements of the underlying cause of action.” Butler v. Porsche Cars N. Am., Inc.,

                                                                                   12
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 13 of 32 Page ID
                                                                      #:22106



                                  1     2017 WL 1398316, at *5 (citing Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds,
                                  2     568 U.S. 455, 459 (2013)). The Court must balance concerns regarding the
                                  3     litigation of issues common to the class as a whole with questions affecting
                                  4     individual class members. In re N.D. Cal., Dalkon Shield IUD Products Liability
                                  5     Litig., 693 F.2d 847, 856 (9th Cir. 1982).
                                  6
                                  7              As discussed below, Plaintiffs fail to satisfy both the predominance standard
                                  8     and, although it is a closer call, “the relatively ‘minimal’ showing required to
                                  9     establish commonality,” Ries v. Ariz. Beverages USA LLC, 287 F.R.D. 523, 537
                                 10     (N.D. Cal. 2012) (citing Hanlon, 150 F.3d at 1020).
Central District of California
United States District Court




                                 11
                                 12         1.    Existence of a Class-Wide Defect
                                 13              Plaintiffs argue there are numerous questions common to all putative class
                                 14     members, including, inter alia, whether the alleged HVAC defect exists in all Class
                                 15     Vehicles. (Dkt. 204-1 at 25 (“[W]hether the HVAC Defect exists . . . will drive the
                                 16     resolution of this litigation.”). Plaintiffs contend such questions are susceptible to
                                 17     common proof, as courts have found in other automotive defect cases. (See id. at 26
                                 18     (collecting cases)).
                                 19
                                 20              Defendant counters that “there is no common evidence capable of
                                 21     ‘generat[ing] common answers apt to drive the resolution of the litigation.’” (Dkt.
                                 22     213 at 30 (citing Dukes, 564 U.S. at 350)). Defendant asserts that even the
                                 23     fundamental question of whether a class-wide defect exists is not suitable for
                                 24     common resolution, given variances in HVAC design among the many models and
                                 25     model years included in the proposed classes. (Id. at 31). Defendant also argues
                                 26     “there is no class-wide evidence that HVAC odor will occur in each Class Vehicle. .

                                                                                     13
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 14 of 32 Page ID
                                                                      #:22107



                                  1     . . [O]nly a small percentage of Class Vehicles experience HVAC odor, and
                                  2     complaints differ by model and year. Moreover, various external factors affect
                                  3     whether odor will occur in any Class Vehicle.” (Id.).
                                  4
                                  5            Ninth Circuit precedent forecloses Defendant’s second argument. Where the
                                  6     injury alleged is a design defect2, the Ninth Circuit has “held that proof of the
                                  7     manifestation of a defect is not a prerequisite to class certification.” Wolin, 617
                                  8     F.3d at 1173. This is because the injury occurred at the point of sale—when a
                                  9     putative member drove her car off the lot—not when the car’s HVAC system began
                                 10     producing malodors. See Butler, 2017 WL 1398316, at *6 (“In general, courts have
Central District of California
United States District Court




                                 11     found consumer fraud claims amenable to class-wide treatment where the claims
                                 12     were premised on the existence of a common, class-wide defect present in all of the
                                 13     relevant products at the time of sale.”). For the same reason, individual differences
                                 14     in how putative class members used their vehicles do not defeat commonality. See
                                 15     Wolin, 617 F.3d at 1173 (“Although individual factors may affect premature tire
                                 16     wear, they do not affect whether the vehicles were sold with an alignment defect.”).
                                 17
                                 18            Defendant argues that a substantial likelihood of manifestation is required
                                 19     where the defect alleged does not pose a safety hazard. Recent Ninth Circuit cases,
                                 20        2
                                             The parties dispute how Plaintiffs define their theory of liability. Plaintiffs argue
                                 21        in the Reply that their “theory of liability is straightforward: the common HVAC
                                           Defect is present in all Class Vehicles at the point of sale because these vehicles
                                 22        contain a common design defect.” (Dkt. 228-1 at 9). Defendant contends the injury
                                           alleged is exposure to “an unpleasant and unexpected odor.” (Dkt. 213 at 13). This
                                 23
                                           dispute results from Plaintiffs’ failure to articulate a clear theory of liability; the
                                 24        nearest they come is the following: “As a result of common design defects in the
                                           Class’ Vehicles [HVAC] systems, noxious and foul odors are emitted into the pas-
                                 25        senger compartments of the vehicles.” (Dkt. 204-1 at 11). Nonetheless, for the
                                           purpose of this analysis, the Court assumes, but does not decide, that the injury
                                 26        alleged is the defect itself rather than manifestation of odor.

                                                                                     14
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 15 of 32 Page ID
                                                                      #:22108



                                  1     however, hold a duty to disclose also arises where the alleged defect is central to a
                                  2     product’s function, see Hodsdon v. Mars, Inc., 891 F.3d 857, 862 (9th Cir. 2018); In
                                  3     re Apple Inc. Device Performance Litig., 386 F. Supp. 3d 1155, 1176 (N.D. Cal.
                                  4     2019), and the Court finds that whether HVAC odor undermines the central function
                                  5     of Class Vehicles is a triable question of fact. Thus, while certain state law claims
                                  6     (e.g., California breach of warranty) may ultimately require evidence that all Class
                                  7     Vehicles are “substantially likely” to exhibit HVAC odor, proof of manifestation
                                  8     does not defeat commonality or predominance at this stage. See Keegan, 284
                                  9     F.R.D. at 527–29 (reconciling Wolin and Am. Honda Motor Co. v. Superior Court,
                                 10     199 Cal. App. 4th 1367 (2011) and concluding that Wolin controls the Rule 23
Central District of California
United States District Court




                                 11     analysis but American Honda constitutes persuasive authority on the substantive
                                 12     elements of California law).
                                 13
                                 14             Defendant’s argument about variance in HVAC design is more persuasive.
                                 15     Robert Kuhn, an expert on automotive HVAC design, opines that “many basic
                                 16     design, software, and other differences exist between each of these subject vehicle
                                 17     models included in both the proposed AC2 and AC3 subclasses.” (Dkt. 214-3 at 4).
                                 18     He specifies that differences include “(1) air inlet design, orientation, and size; (2)
                                 19     location and number of HVAC systems; (3) evaporator design; (4) evaporator
                                 20     coating; (5) HVAC software; and (6) cabin filters.” (Id.). Kuhn’s report explains
                                 21     how the design of Class Vehicles’ HVAC systems evolved over time and the
                                 22     resulting effect on airflow and evaporation—the precise factors Plaintiffs contend
                                 23     cause malodors. (See generally Dkt. 214-3). For instance, Denso changed the
                                 24     coatings on the surfaces of its evaporator units several times during the class period,
                                 25     in some cases “to improve the odor mitigation performance” of HVAC systems.
                                 26     (Id. at 7).

                                                                                   15
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 16 of 32 Page ID
                                                                      #:22109



                                  1
                                  2            In contrast, Okçuoğlu’s findings on the Class Vehicles are relatively
                                  3     superficial. Plaintiffs allege Okçuoğlu has inspected the HVAC systems of 88 Class
                                  4     Vehicles and determined the same design defect exists in all of them. (See
                                  5     generally Dkt. 204-24). Although the Court does not question Okçuoğlu’s
                                  6     qualifications or methods, he fails to establish that the Class Vehicles are similar
                                  7     enough to conclude the alleged defect is uniform across the class. See Butler, 2017
                                  8     WL 1398316, at *5 (stating courts at the class certification stage “cannot require
                                  9     Plaintiffs to prove the elements of their substantive case,” but courts must still
                                 10     “determine whether . . . expert evidence is persuasive . . ..” (citing Ellis v. Costco
Central District of California
United States District Court




                                 11     Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011)). His report repeatedly states
                                 12     the design elements of the HVAC systems are “identical or substantially similar” or
                                 13     “mostly interchangeable” but does not explain his reasoning or provide analysis.
                                 14     (See Dkt. 204-24; see also Walsh v. Ford Motor Co., 807 F.2d 1000, 1017–18 (D.C.
                                 15     Cir. 1986) (“Class action proponents may not be called upon to prove their case in
                                 16     order to obtain certification. However, appellees must tender some creditable basis
                                 17     for claiming that differences in design among [the allegedly defective automobile]
                                 18     systems are minor and immaterial.”)).
                                 19
                                 20            Okçuoğlu’s rebuttal report first argues that Kuhn “does not disagree with
                                 21     [Okçuoğlu’s] conclusion that [certain] design features are the same or substantially
                                 22     similar” across Class Vehicles and, second, addresses the variances identified in
                                 23     Kuhn’s report. The first argument relies on a deposition taken after Defendant filed
                                 24     its opposition (see Dkt. 228-12 at 3–4), and as discussed above, the Court does not
                                 25     credit arguments or evidence raised for the first time in a reply. Even if the Court
                                 26     were to consider the entire report, however, whether Kuhn challenges Okçuoğlu’s

                                                                                   16
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 17 of 32 Page ID
                                                                      #:22110



                                  1     conclusions does not solve the underlying issue—that Okçuoğlu does not support
                                  2     his own conclusion.
                                  3
                                  4            Okçuoğlu’s treatment of the six design differences identified by Kuhn fails to
                                  5     pass the “rigorous analysis” required by Rule 23, see Falcon, 457 U.S. at 160–61.
                                  6     For instance, rather than provide evidence that variations in evaporator coatings do
                                  7     not create individualized issues, Okçuoğlu (relying again on deposition testimony
                                  8     the Court does not consider) shifts the burden by arguing Kuhn does not establish
                                  9     the alleged changes are material. (Dkt. 228-12 at 6–7). Okçuoğlu then argues that
                                 10     “field data on the consequences of different evaporator coatings also demonstrates
Central District of California
United States District Court




                                 11     that evaporator coating changes . . . actually resulted in an increase in odor problem
                                 12     warranty claims” (id.), indicating that differences in evaporator coating are
                                 13     material. Indeed, by Okçuoğlu’s logic, one could argue that the measurable effect
                                 14     changes in evaporator coatings has on odor means it is a defect in the coating, rather
                                 15     than “air flow distribution,” “nooks and crevices,” or “seal foam design” (Dkt. 228-
                                 16     12 at 3–4) that causes the injury alleged. In any event, the rebuttal does little to
                                 17     disprove—and in some cases supports—the Court’s finding that Plaintiffs’ claims
                                 18     require individual proof and will produce varying answers. Compare Salas v.
                                 19     Toyota Motor Sales, U.S.A., Inc., 2019 WL 1940619, at *4 (C.D. Cal. Mar. 27,
                                 20     2019) (“Finally, as plaintiffs point out, Toyota’s expert, [Kuhn], agreed that the
                                 21     design of the HVAC system in the Subject Vehicles is the same for every Class
                                 22     Vehicle. Thus, the differences identified by Kuhn do not affect the design defect
                                 23     identified by plaintiffs.” (citation omitted)).
                                 24
                                 25            “In general, courts have found consumer fraud claims amenable to class-
                                 26     wide treatment where the claims were premised on the existence of a common,

                                                                                    17
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 18 of 32 Page ID
                                                                      #:22111



                                  1     class-wide defect present in all of the relevant products at the time of sale. By
                                  2     contrast, courts have found class treatment inappropriate where the relevant
                                  3     components of a device differ across class members such that proof that one device
                                  4     is defective may not lend itself to establishing that another device is defective.”
                                  5     Butler, 2017 WL 1398316, at *6 (citations and quotation marks omitted). The
                                  6     Court acknowledges the commonality requirement is unexacting, see Hanlon, 150
                                  7     F.3d at 1020, but Plaintiffs must show that at least one question is “of such a nature
                                  8     that . . . determination of its truth or falsity will resolve an issue that is central to the
                                  9     validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350. Every
                                 10     common question offered by Plaintiffs depends on the HVAC systems at issue being
Central District of California
United States District Court




                                 11     similar enough that a defect, if it exists, is present in the same way in all Class
                                 12     Vehicles. Plaintiffs’ failure to show the HVAC systems are sufficiently similar is
                                 13     fatal.
                                 14
                                 15              Plaintiffs fail to satisfy predominance for the same reason. Given the
                                 16     permutations in HVAC design described by Kuhn, the putative class is not cohesive.
                                 17     Thus, although “nothing in the record definitively precludes an ultimate finding of a
                                 18     common defect,” and the “Court makes no determination regarding the merits of
                                 19     Plaintiffs’ claims,” for purposes of class certification, “Plaintiffs have failed to
                                 20     demonstrate that a fact-intensive inquiry will not be required of many, if not all, of
                                 21     the members of the proposed Class[es].” Arabian v. Sony Elecs., Inc., 2007 WL
                                 22     627977, at *1 (S.D. Cal. Feb. 22, 2007).
                                 23
                                 24              Reviewing other automotive defect cases helps illustrate the flaws in
                                 25     Plaintiffs’ case. Courts generally find a plaintiff satisfies commonality where the
                                 26     proposed classes are far less varied, often consisting of only a few car models or

                                                                                     18
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 19 of 32 Page ID
                                                                      #:22112



                                  1     years, and there is no evidence the allegedly defective component was redesigned
                                  2     during the class period or varied by car model. See, e.g., Wolin, 617 F.3d at 1171–
                                  3     72 (a single car model produced during a three-year period) (“The claims of all
                                  4     prospective class members involve the same alleged defect, covered by the same
                                  5     warranty, and found in vehicles of the same make and model.”); Keegan, 284 F.R.D.
                                  6     at 511 (two car models produced over either a two- or three-year period); Salas,
                                  7     2019 WL 1940619, at *1 (a single car model produced during a four-year period).
                                  8     Here, Plaintiffs seek to certify a single class consisting of thirteen different car
                                  9     models, each produced over a several year period, resulting in a total of 84 model
                                 10     years.
Central District of California
United States District Court




                                 11
                                 12         2.    Coherence of Class
                                 13              Plaintiffs propose to certify classes that include “[a]ll persons or entities who
                                 14     purchased, leased, or own” a Class Vehicle (Dkt. 204-1 at 12–13), which would
                                 15     encompass many persons who purchased a used Class Vehicle from a third party in
                                 16     a private sale. For the reasons discussed below, the Court finds the proposed classes
                                 17     are not cohesive, and individual determinations would overwhelm common ones.
                                 18
                                 19                i. Exposure and Reliance
                                 20              A duty to disclose, exposure to, or reliance on an omission is an element of
                                 21     Plaintiffs’ claims under: the CLRA; the Florida, Virginia, and Washington consumer
                                 22     protection statutes (Dkt. 204-1 at 37–40); each fraud claim (id. at 42–43; Dkt. 213
                                 23     at 44); and each negligent misrepresentation claim (Dkt. 228-1 at 18; Dkt. 213 at
                                 24     47). The Ninth Circuit allows a finder of fact to infer exposure and reliance on an
                                 25     omission where putative class members “interacted with and received information
                                 26     from sales representatives at authorized . . . dealerships prior to purchasing their”

                                                                                    19
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 20 of 32 Page ID
                                                                      #:22113



                                  1     vehicles. Daniel v. Ford Motor Co., 806 F.3d 1217, 1226 (9th Cir. 2015). In
                                  2     contrast, “[a] presumption of reliance does not arise when class members were
                                  3     exposed to quite disparate information . . .” Mazza v. Am. Honda Motor Co., 666
                                  4     F.3d 581, 596 (9th Cir. 2012) (quotations and citation omitted); see also Butler,
                                  5     2017 WL 1398316, at *10 (“[D]istrict courts have found that individualized issues
                                  6     predominated over common issues in UCL and CLRA cases where the information
                                  7     to which class members were exposed was not uniform and where the evidence
                                  8     establish[ed] that awareness of a disclosure would almost certainly vary from
                                  9     consumer to consumer.” (citations and quotations omitted)). Because the inference
                                 10     of exposure and reliance is not available in sales outside an authorized dealership,
Central District of California
United States District Court




                                 11     individual inquiries would be required here to determine whether putative class
                                 12     members purchased their Class Vehicles from Toyota or a third party. See Butler,
                                 13     2017 WL 1398316, at *11 (“[G]iven the range of purchasing situations across the
                                 14     class, some class members were likely not exposed to a Porsche representation with
                                 15     omissions, and would likely not have been aware of a disclosure from Porsche had a
                                 16     disclosure been made. . . . Although a class member who purchased a Class
                                 17     Vehicle from a Porsche dealership would have interacted with a Porsche
                                 18     representative and viewed material from Porsche—such as stickers on the vehicle or
                                 19     brochures about the vehicle—prior to purchase, a class member who purchased a
                                 20     used Class Vehicle from a third party may not have interacted with a Porsche
                                 21     representative at all prior to purchase, and indeed may not have viewed any material
                                 22     or advertisements from Porsche. Given the potential range of purchasing situations
                                 23     across the class, awareness of a disclosure . . . would almost certainly vary from
                                 24     consumer to consumer.”); Oddo v. Arcoaire Air Conditioning & Heating, 2019 WL
                                 25     1460627, at *8 (C.D. Cal. Mar. 22, 2019) (“Plaintiffs do not explain how
                                 26     homebuyers could have suffered an injury in the form of paying a premium price

                                                                                  20
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 21 of 32 Page ID
                                                                      #:22114



                                  1     for their HVAC units when they purchased a home that already had the Carrier
                                  2     HVAC system installed. Thus, it appears that homebuyers, if they suffered any
                                  3     injury at all, suffered an injury of a different nature than purchasers of new HVAC
                                  4     units.”). Accordingly, the Court finds individual issues predominate with respect to
                                  5     whether any given class member would have been exposed to Defendant’s
                                  6     disclosure of the alleged defect if it had made one.
                                  7
                                  8            For the same reason, individual issues predominate in Plaintiffs’ implied
                                  9     warranty claims. Plaintiffs contend the basic “inquiry is whether the Class Vehicles
                                 10     were sold or leased ‘in a safe condition and substantially free of defects’” under the
Central District of California
United States District Court




                                 11     implied warranty laws of California, Oklahoma, Florida, and Virginia. (Dkt. 204-1
                                 12     at 40 (citation omitted)). California’s Song-Beverly Act, however, applies only to
                                 13     “any new product or part thereof that is used, bought, or leased for use primarily for
                                 14     personal, family, or household purposes.” Cal. Civ. Code § 1791 (West); see also
                                 15     Leber v. DKD of Davis, Inc., 237 Cal. App. 4th 402, 407 (2015). The proposed
                                 16     Song-Beverly Sub-Classes include putative class members who have purchased
                                 17     used Class Vehicles, however, and as Defendant points out, “cover[] all ‘persons’ or
                                 18     ‘entities’ regardless of whether they are consumers” (Dkt. 213 at 39). The Court
                                 19     agrees that Plaintiffs “offer no common evidence capable of resolving th[ese]
                                 20     issue[s] on a class-wide basis.” (Id.).
                                 21
                                 22            The breadth of the proposed classes also implicates differences between the
                                 23     laws of California, Oklahoma, and Florida as to the privity requirement for bringing
                                 24     an implied warranty claim.3 Privity is required by California and Florida, see
                                 25
                                           3
                                 26          Defendant also points out that the Court dismissed Plaintiffs’ implied warranty
                                           claims under Virginia law to the extent they seek economic damages (Dkt. 50 at
                                                                                  21
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 22 of 32 Page ID
                                                                      #:22115



                                  1     Anunziato v. eMachines, Inc., 402 F. Supp. 2d 1133, 1141 (C.D. Cal. 2005) (“In
                                  2     California, a plaintiff alleging breach of warranty claims must stand in ‘vertical
                                  3     privity’ with the defendant. . . . [T]here is no privity between the original seller and
                                  4     a subsequent purchaser who is in no way a party to the original sale.”) (citations and
                                  5     quotations omitted)); Leon v. Cont’l AG, 301 F. Supp. 3d 1203, 1222 (S.D. Fla.
                                  6     2017) (“[T]he Court evaluates Plaintiffs’ claim pursuant to Florida law, which
                                  7     requires privity of contract for an implied warranty to exist.” (citation omitted)),
                                  8     whereas the Court is not aware of any Oklahoma authority that speaks to whether a
                                  9     plaintiff may hold liable the original merchant, despite purchasing the goods used
                                 10     from a third party, cf. Elden v. Simmons, 1981 OK 81 (1981). Privity is absent
Central District of California
United States District Court




                                 11     where a putative class member purchased her car from a third party, barring
                                 12     liability. Litigating Plaintiffs’ implied warranty claims thus requires individual
                                 13     evidence within the California and Florida subclass with respect to privity and,
                                 14     because the elements vary, between each subclass with an implied warranty claim.
                                 15
                                 16            In sum, it is Plaintiffs’ burden to “affirmatively demonstrate” that class
                                 17     certification is appropriate. See Dukes, 564 U.S. at 350. Based on the current record,
                                 18     the Court can only speculate regarding the nature of the alleged defect in this case,
                                 19     whether exposure to and reliance upon Defendant’s omission can be proven on a
                                 20     class-wide basis, or whether variations in state laws require individualized inquiries.
                                 21     Thus, Plaintiffs have failed to meet their burden to show that their claims are
                                 22     amenable to class-wide proof.
                                 23
                                 24       B. Superiority
                                 25
                                           34), and Plaintiffs may therefore be unable to maintain such claims under Rule
                                 26        23(b)(3).

                                                                                  22
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 23 of 32 Page ID
                                                                      #:22116



                                  1            Rule 23(b)(3) also requires that the Court find a class action proceedings
                                  2     superior to other methods for the fair and efficient adjudication of the controversy.
                                  3     “[T]he purpose of the superiority requirement is to assure that the class action is the
                                  4     most efficient and effective means of resolving the controversy.” Wolin, 617 F.3d at
                                  5     1175 (quoting 7AA Charles Wright, Arthur Miller & Mary Kay Kane, Federal
                                  6     Practice and Procedure, § 1779 at 174 (3d ed.2005)). In determining superiority,
                                  7     the court must consider the four factors of Rule 23(b)(3): (1) the interests that
                                  8     members in the class have in individually controlling the prosecution or defense of
                                  9     separate actions; (2) the extent and nature of any litigation concerning the
                                 10     controversy already commenced by or against members of the class; (3) the
Central District of California
United States District Court




                                 11     desirability or undesirability of concentrating the litigation of the claims in the
                                 12     particular forum; and (4) the difficulties likely encountered in the management of a
                                 13     class action. See Zinser, 253 F.3d at 1190–1193.
                                 14
                                 15            Plaintiffs assert the Rule 23(b)(3) factors support finding a class action is the
                                 16     superior method of adjudicating their claims. They first argue that the putative class
                                 17     members have little interest in individually controlling the prosecution. (Dkt. 204-1
                                 18     at 48). The Court agrees; vehicle defect cases are often tailor-made for class
                                 19     resolution, as “recovery on an individual basis would be dwarfed by the cost of
                                 20     litigating on an individual basis,” Wolin, 617 F.3d at 1175.
                                 21
                                 22            Plaintiffs also contend concentration in one forum is desirable, because this
                                 23     case involves a “core set of documents, fact witness testimony and expert
                                 24     testimony,” and “[a]djudication of those core legal and factual issues in a single
                                 25     proceeding is more efficient than repetitive proceedings addressing the same facts
                                 26     and issues.” (Dkt. 204-1 at 49). The Court notes Plaintiffs provide no support for

                                                                                   23
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 24 of 32 Page ID
                                                                      #:22117



                                  1     this proposition, but neither does Defendant address it. Thus, the Court weighs it
                                  2     slightly in favor of superiority.
                                  3
                                  4            Defendant’s primary attack on the superiority question is that “the
                                  5     predominating individual issues here would require mini-trials and render any class
                                  6     trial ‘unmanageable’” (Dkt. 213 at 54). The Court agrees. As an initial matter,
                                  7     Plaintiffs seek to certify ten classes in this suit, an unusually high number as
                                  8     compared to similar cases. See, e.g., Salas, 2019 WL 1940619, at *1 (two sub-
                                  9     classes); Wolin, 617 F.3d at 1171 (two classes); Keegan, 284 F.R.D. at 552
                                 10     (certifying two class and splitting the second into three sub-classes); Philips, 2016
Central District of California
United States District Court




                                 11     WL 7428810, at *5 (denying certification of three classes); Walsh, 807 F.2d at
                                 12     1001–2 (denying certification of three classes). Although a large number of classes
                                 13     does not make class adjudication inappropriate, it increases the likelihood that trial
                                 14     could become unmanageable.
                                 15
                                 16            A class action is not the superior method of resolving Plaintiffs’ causes of
                                 17     action for two reasons. First, the earlier commonality and predominance analysis
                                 18     reveals an enormous variety and quantity of evidence will be needed. Given the
                                 19     sparseness of Okçuoğlu’s report, Plaintiffs will need to produce various sets of
                                 20     evidence to determine whether there is one, substantially identical HVAC defect
                                 21     across Class Vehicles or several distinct defects that happen to produce similar
                                 22     symptoms. Plaintiffs’ 17 claims will then require individualized evidence, jury
                                 23     instructions, and verdict forms. Individual inquiries will then be needed even
                                 24     within certain classes to determine whether putative class members purchased or
                                 25     leased their vehicles from Defendant or a third party, and whether they did so for
                                 26     personal or business use.

                                                                                   24
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 25 of 32 Page ID
                                                                      #:22118



                                  1
                                  2            Also relevant to this determination are differences in state law not yet
                                  3     discussed, such as statutes of limitations, accrual, notice, and scienter requirements.
                                  4     (See generally Dkt. 213-1 (describing relevant differences in state laws)).
                                  5     Resolving disparate claims with different elements and requirements would be
                                  6     unwieldy at best. See, e.g., Mazza, 666 F.3d at 591 (finding material differences in
                                  7     the scienter and reliance elements of states’ consumer protection laws, as well as the
                                  8     remedies available); Keegan, 284 F.R.D. at 544 (finding material differences in
                                  9     statutes of limitations required subclasses). The Court finds these individualized
                                 10     differences will effectively require trials-within-a-trial, undercutting the efficiency
Central District of California
United States District Court




                                 11     of class action adjudication.
                                 12
                                 13            Finally, the parties devote the majority of their superiority discussion to
                                 14     Plaintiffs’ nationwide CLRA claim. (Dkt. 213 at 54–56; 228-1 at 32–33). Their
                                 15     debate revolves around the effect of Mazza on this case. (Id.). In Mazza, the Ninth
                                 16     Circuit applied California’s choice-of-law rules to a proposed nationwide CLRA
                                 17     class and concluded that the extension of California law to non-residents who
                                 18     purchased their cars outside the state was unwarranted. Mazza, 666 F.3d at 589–94.
                                 19     The Mazza court found “each state has an interest in setting the appropriate level of
                                 20     liability for companies conducting business within its territory,” id. at 592 (citing
                                 21     McCann v. Foster Wheeler LLC, 48 Cal.4th 68, 91), and, “[c]onversely, California’s
                                 22     interest in applying its law to residents of foreign states is attenuated” id. at 594.
                                 23     Mazza articulated generalizable principles, though its ultimate conclusion was
                                 24     limited to “the facts and circumstances of th[at] case,” id. at 594.
                                 25
                                 26

                                                                                   25
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 26 of 32 Page ID
                                                                      #:22119



                                  1            Defendant contends Mazza forecloses the certification of a nationwide
                                  2     CLRA class. (Dkt. 213 at 54). Plaintiffs counter that “Mazza does not stand for the
                                  3     proposition that all consumer class actions must be adjudicated under the laws of
                                  4     the individual states . . .,” and “[d]istrict courts routinely apply the California
                                  5     consumer protection laws at issue in Mazza . . . to nationwide classes.” (Dkt. 228-1
                                  6     at 32 (quoting Bruno v. Eckhart Corp., 280 F.R.D. 540, 547 (C.D. Cal. 2012)
                                  7     (quotations omitted)). Plaintiffs are correct that Mazza did not create a bright-line
                                  8     prohibition on nationwide CLRA classes. See Allen v. Hyland’s Inc., 300 F.R.D.
                                  9     643, 657 (C.D. Cal. 2014) (“Mazza could not have abrogated the California
                                 10     Supreme Court’s instruction that the governmental interest test is a case-by-case
Central District of California
United States District Court




                                 11     determination . . .. [I]f . . . all consumer class actions must be adjudicated under the
                                 12     laws of the different states as a matter of law, nationwide consumer class actions
                                 13     would become unmanageable and impossible to certify, and such an outcome would
                                 14     be contrary to the express purpose of CAFA to assure fair and prompt recoveries for
                                 15     class members with legitimate claims.” (quotations and citation omitted)).
                                 16
                                 17            Plaintiffs contend that, having made a threshold showing that imposing
                                 18     California law nationwide would not be unconstitutional, the burden shifts to
                                 19     Defendant to demonstrate that foreign law should apply, which Defendant has failed
                                 20     to do.4 (Dkt. 228-1 at 32–33; see Washington Mutual Bank, FA v. Superior Court,
                                 21
                                           4
                                             Plaintiffs plead no facts showing “California has a significant contact or signifi-
                                 22        cant aggregation of contacts to the claims asserted by each member of the plaintiff
                                           class, contacts creating state interests, in order to ensure that the choice of [the fo-
                                 23
                                           rum state’s] law is not arbitrary or unfair.” Keegan, 284 F.R.D. at 538 (citations and
                                 24        quotations omitted). Plaintiffs merely assert, in conclusory fashion, “Plaintiffs have
                                           met their burden to show that California has sufficient contacts to the claims at issue
                                 25        to ensure that the application of California law is constitutional.” (Dkt. 204-1 at
                                           36). In the interests of thoroughness, the Court nonetheless proceeds to the second
                                 26        step of the analysis.

                                                                                      26
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 27 of 32 Page ID
                                                                      #:22120



                                  1     24 Cal.4th 906, 921 (2001) (explaining the defendant must “shoulder the burden of
                                  2     demonstrating that foreign law, rather than California law, should apply to class
                                  3     claims.”)). The Court disagrees.
                                  4
                                  5            Defendant has proffered extensive appendices detailing differences in state
                                  6     consumer protection statutes. (Dkt. 213-1 at 8–19; see also Dkt. 213 at 56 n.19
                                  7     (collecting cases)). Its evidence shows these laws vary widely in terms of reliance
                                  8     and scienter requirements, statutes of limitations periods and accrual, pre-suit notice
                                  9     requirements, and even whether class actions are allowed for consumer protection
                                 10     claims. (Id.). The Court is persuaded these differences are material—in some
Central District of California
United States District Court




                                 11     cases, likely dispositive—and require the application of each jurisdiction’s law to
                                 12     the transactions that took place there to protect each state’s interest in “mak[ing] its
                                 13     own reasoned judgment about what conduct is permitted or proscribed within its
                                 14     borders,” Mazza, 666 F.3d at 591. See id. at 591–94 (finding differences in scienter,
                                 15     reliance, and available remedies “material” and, therefore, “each class member's
                                 16     consumer protection claim should be governed by the consumer protection laws of
                                 17     the jurisdiction in which the transaction took place.”); Keegan, 284 F.R.D. at 544–
                                 18     45 (holding variances in statutes of limitations and accrual even in a three-state
                                 19     class meant “the class would include individuals whose claims are time-barred
                                 20     under the law of their own” and “would create fairness issues. . ..”).
                                 21
                                 22            The cases Plaintiffs cite are distinguishable. In Bruno v. Eckhart Corp., the
                                 23     party opposing certification merely cited Mazza as “a case reaching the legal
                                 24     conclusion they urged” and “provide[d] no law from any jurisdiction for the Court
                                 25     to consider, instead citing another court’s conclusion that there are material conflicts
                                 26     between California's consumer protection laws and the consumer protection laws of

                                                                                   27
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 28 of 32 Page ID
                                                                      #:22121



                                  1     the other forty-nine states” id., 280 F.R.D. at 549 (citations and quotations omitted).
                                  2     The same was true in Allen, where the court noted, “Defendants have not borne
                                  3     their burden of demonstrating that foreign law applies. Defendants assert that
                                  4     Mazza and other cases have held that there is an actual conflict in the consumer
                                  5     protection laws of the various states, but they fail to provide any case-specific
                                  6     analysis addressing the differences among the state laws at issue.” Id., 300 F.R.D.
                                  7     at 658. Here, there is no “wholesale reliance on Mazza,” id. at 658 (citing Bruno,
                                  8     280 F.R.D. at 547); rather Defendant provided a thorough survey of state consumer
                                  9     protection laws. Based on the record, the Court finds applying the CLRA to a
                                 10     nationwide class is inappropriate.
Central District of California
United States District Court




                                 11
                                 12            The Keegan court distinguished Mazza on the grounds that the latter
                                 13     involved class members who were “exposed to quite disparate information from
                                 14     various representatives of the defendant,” Mazza, 666 F.3d at 596; in Keegan,
                                 15     however, there was “no question of different statements being made to different
                                 16     groups of consumers, or certain class members being exposed to information others
                                 17     were not,” and therefore no concern whether “potential differences in state law
                                 18     concerning the proof of reliance that is necessary to prevail on consumer protection
                                 19     claims,” id. at 542. Given the proposed classes’ inclusion of persons who had no
                                 20     interaction with Defendant’s representatives, this case is more analogous to Mazza.
                                 21
                                 22            Accordingly, Plaintiffs’ consumer protection claims will require applying the
                                 23     law of all 50 states. The Court is convinced this vast undertaking would make a
                                 24     class action unmanageable. In Gianino v. Alacer Corp., 846 F. Supp. 2d 1096 (C.D.
                                 25     Cal. 2012), the court described the challenges of such a case: “[t]he trial would
                                 26     devolve quickly into an unmanageable morass of divergent legal issues. Certain

                                                                                  28
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 29 of 32 Page ID
                                                                      #:22122



                                  1     evidence would be admissible for some class members but not others. Fifty
                                  2     different sets of jury instructions and verdict forms would have to be crafted with
                                  3     the jury having the daunting task of applying those instructions and verdicts to a
                                  4     nationwide class encompassing millions of consumers. Needless to say, the trial
                                  5     would be incredibly time-consuming, unnecessarily disjointed, hopelessly
                                  6     confusing, and unfairly prejudicial to . . . many, if not all, of the members of the
                                  7     class.” Id. 1104. The Gianino court concluded, “Justice demands that this case not
                                  8     be adjudicated as a nationwide class action.” Id. at 1103–04. The Court finds the
                                  9     same concerns would attend the present lawsuit, and, therefore, a nationwide class
                                 10     action is not the super method of adjudication.
Central District of California
United States District Court




                                 11
                                 12       C. Certification Under Rule 23(b)(2)
                                 13            In the alternative, Plaintiffs seek certification of the following class under
                                 14     Federal Rule of Civil Procedure 23(b)(2): All persons or entities who currently own
                                 15     or lease a Class Vehicle (the “Nationwide 23(b)(2) Class”). (Dkt. 204-1 at 14).
                                 16     Rule 23(b)(2) applies where “the party opposing the class has acted or refused to act
                                 17     on grounds that apply generally to the class, so that final injunctive relief or
                                 18     corresponding declaratory relief is appropriate respecting the class as a whole.”
                                 19     “Class certification under Rule 23(b)(2) is appropriate only where the primary relief
                                 20     sought is declaratory or injunctive.” Ellis, 657 F.3d at 986.
                                 21
                                 22            Plaintiffs argue that “[i]njunctive relief is appropriate here to address TMS’
                                 23     ongoing failure to remedy the HVAC Defect or alleviate the foul and noxious odors
                                 24     caused by the HVAC Defect.” (Dkt. 204-1 at 49). They request “injunctive and
                                 25     equitable relief in the form of an order: (1) enjoining TMS from denying warranty
                                 26     claims associated with remedying HVAC odor and from declaring HVAC odor a

                                                                                   29
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 30 of 32 Page ID
                                                                      #:22123



                                  1     maintenance issue rather than a repair covered under warranty; (2) requiring TMS
                                  2     to extend warranty coverage to provide, at no expense to current owners and lessees
                                  3     of Class Vehicles, evaporator assembly cleanings and charcoal filter installation and
                                  4     replacement every 10,000 miles for 10 years from date of purchase or lease; and (3)
                                  5     requiring TMS to notify all current owners and lessees of Class Vehicles of the
                                  6     HVAC Defect, resulting odor and health hazards, the extended warranty coverage,
                                  7     and that the repairs will be provided free of charge.” (Id. at 50).
                                  8
                                  9            Defendant opposes Rule 23(b)(2) certification, arguing “[t]he predominant
                                 10     relief sought by Plaintiffs here is damages. . . . Plaintiffs’ requested injunctive relief
Central District of California
United States District Court




                                 11     is merely a basis for TMS to incur the costs of repairs by dealers.” (Dkt. 213 at 57).
                                 12
                                 13            The Supreme Court has held that claims for monetary relief may not be
                                 14     certified under Rule 23(b)(2) where “monetary relief is not incidental to the
                                 15     injunctive or declaratory relief.” Dukes, 564 U.S. at 360. “The key to the (b)(2)
                                 16     class is the indivisible nature of the injunctive or declaratory remedy warranted—
                                 17     the notion that the conduct is such that it can be enjoined or declared unlawful only
                                 18     as to all of the class members or as to none of them. In other words, Rule 23(b)(2)
                                 19     applies only when a single injunction or declaratory judgment would provide relief
                                 20     to each member of the class. It does not authorize class certification when each
                                 21     individual class member would be entitled to a different injunction or declaratory
                                 22     judgment against the defendant. Similarly, it does not authorize class certification
                                 23     when each class member would be entitled to an individualized award of monetary
                                 24     damages.” Id. at 360–61 (citations and quotations omitted).
                                 25
                                 26

                                                                                   30
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 31 of 32 Page ID
                                                                      #:22124



                                  1            Certification of the proposed Nationwide 23(b)(2) Class is not appropriate.
                                  2     As a threshold matter, this Court previously dismissed Plaintiffs’ claim for equitable
                                  3     relief under the CLRA (Dkt. 50 at 55), and, Plaintiffs do not even identify under
                                  4     what cause of action they seek injunctive relief (see Dkt. 204-1 at 49–50). Indeed,
                                  5     Plaintiffs’ argument for Rule 23(b)(2) certification is perfunctory in all respects.
                                  6     (See id.). Moreover, given the lack of cohesiveness in the proposed class—i.e., the
                                  7     inclusion of persons who never interacted with Defendant’s representatives—the
                                  8     Court finds that Plaintiffs are not challenging a “pattern or practice that is generally
                                  9     applicable to the class as a whole.” Rodriguez v. Hayes, 591 F.3d 1105, 1125.
                                 10
Central District of California
United States District Court




                                 11            The Court also find the equitable relief sought here is little different from the
                                 12     monetary damages Plaintiffs claim under 23(b)(3). An injunction requiring
                                 13     Defendant to extend warranty coverage, honor all repair claims associated with
                                 14     HVAC odor, and provide evaporator assembly cleanings and install charcoal filters
                                 15     (Dkt. 204-1 at 50) is almost indistinguishable from Plaintiffs’ request for benefit-of-
                                 16     the-bargain damages equal to “the average cost necessary to remediate the defect
                                 17     absent redesign of the HVAC Systems” by “install[ing] high-performance charcoal
                                 18     filters, changed at regular intervals, and clean any microbes which have
                                 19     accumulated within the evaporator housing to repair their vehicles” (id. at 47).
                                 20     “Though framed in terms of declaratory and injunctive relief, this class claim is for
                                 21     monetary damages. ‘Almost invariably . . . suits seeking (whether by judgment,
                                 22     injunction, or declaration) to compel the defendant to pay a sum of money to the
                                 23     plaintiff are suits for ‘money damages,’ as that phrase has traditionally been applied,
                                 24     since they seek no more than compensation for loss resulting from the defendant's
                                 25     breach of legal duty.’” Cholakyan v. Mercedes-Benz, USA, LLC, 281 F.R.D. 534,
                                 26     561 (C.D. Cal. 2012) (quoting Great–West Life & Annuity Ins. Co. v. Knudson, 534

                                                                                   31
                                      Case 2:17-cv-00035-VAP-KS Document 265 Filed 03/03/20 Page 32 of 32 Page ID
                                                                      #:22125



                                  1     U.S. 204, 210 (2002)); accord Philips, 2016 WL 7428810, at *25; Herskowitz v.
                                  2     Apple, Inc., 301 F.R.D. 460, 481-82 (N.D. Cal. 2014).
                                  3
                                  4           Accordingly, the Court DENIES certification under Rule 23(b)(2).
                                  5
                                  6
                                  7                                  V.     CONCLUSION
                                  8           The Court therefore DENIES Plaintiffs’ Motion for Class Certification and
                                  9     DENIES the Parties’ Motions to Exclude.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13     IT IS SO ORDERED.
                                 14
                                 15
                                            Dated:     3/3/20
                                 16                                                         Virginia A. Phillips
                                 17                                                  Chief United States District Judge

                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                                32
